DETAILED ACTION
Claim Status
Claims 1-12 is/are pending.
Claims 1-12 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	 
Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over #.
 	JP 05-009709 (IMAI-JP ‘709),
	in view of JP 63-22849 (WATANABE-JP ‘849),
	and in view of MATSUI ET AL (US 2015/0275349).
 	IMAI-JP ‘709 discloses barrier films comprising:
• a plastic film substrate (e.g., but not limited to, polyethylene terephthalate (PET); polybutylene terephthalate (PBT); etc.), which can be pretreated (e.g., using plasma treatment, etc.)

• a gas barrier layer comprising a mixture of aluminum oxide and aluminum hydroxide, wherein the aluminum hydroxide is produced by hydration of the aluminum oxide, and wherein the gas barrier layer preferably contains Al2O3 and Al(OH)3, but can also contain other aluminum oxide-based hydration side-products (e.g., but not limited to, AlO, Al2O2, Al(OH), Al(OH)2, etc.)

The barrier film can be laminated to a heat-sealing resin to produce a packaging material.  (entire document, e.g., paragraph 0007-0008, 0012-0014, 0020, 0022-0025, etc.)  However, the reference does not specifically disclose the recited transformation ratio.
	WATANABE-JP ‘849 discloses that it is useful to produce inorganic barrier layers wherein the ratio of aluminum oxide and aluminum hydroxide is preferably 10:90 to 90:10 in order to produce inorganic barrier layers for polymeric films (e.g., polyesters such as PET, PBT, etc.) with improved gas barrier properties. (WATANABE-JP ‘849, page 3-6 of JplatPat machine translation, etc.)
 	MATSUI ET AL ‘349 discloses that it is well known in the art to apply an additional gas barrier coating with moist heat resistance to an inorganic oxide-coated plastic film substrate (e.g., PET, PBT, etc.), in order to produce packaging materials useful for hot water retort applications, wherein the inorganic oxide barrier layer is primarily composed of aluminum compounds (e.g., aluminum oxide, etc.) and the gas barrier coating is formed from a coating composition containing metal alkoxide, silane coupling agent, and water-soluble polymer, wherein the coating composition being applied over the inorganic oxide barrier layer, then dried and subjected to polycondensation using heat.  The reference further discloses that it is well known in the art to treat the surface of polymeric films with oxygen-containing plasma in order to improve adhesion with inorganic barrier layers.  (paragraph 0090, 0095, 0103, 0104-0106, 0114, 0133, 0149-0151, 0172-0186, 0214-0215, 0273, 0303, etc.)
 	Regarding claims 1-2, 4, 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce an aluminum oxide-based inorganic barrier layer containing aluminum hydroxide as disclosed in IMAI-JP ‘709, wherein the inorganic barrier layer has an aluminum hydroxide content of 10 to 90 % as suggested by WATANABE-JP ‘849 in order to produce barrier films with excellent transparency and gas barrier properties.
	Further regarding claims 1, 9-10, 12, one of ordinary skill in the art would have applied an additional known moist heat-resistant gas barrier coating as disclosed in MATSUI ET AL ‘349 over the mixed aluminum oxide and aluminum hydroxide barrier layer as disclosed in IMAI-JP ‘709 in order to further enhance the gas barrier properties for specific applications (e.g., packaging subjected to retort conditions for sterilization, etc.).
 	Further regarding claim 1, since: (i) the aluminum oxide and aluminum hydroxide is mixed throughout the inorganic barrier layer of IMAI-JP ‘709; (ii) IMAI-JP ‘709 discloses that the mixed inorganic barrier layer typically contains other aluminum oxide-based hydration side-products; and (iii) WATANABE-JP ‘849 suggests barrier coatings with an aluminum oxide and aluminum hydroxide ratio of about 10:90 to 90:10; the Examiner has reason to believe that the barrier films of IMAI-JP ‘709 contain an aluminum oxide hydration side-product such as Al2O4H at the interface between the inorganic barrier layer and the plastic film substrate, and furthermore, that the barrier films of IMAI-JP ‘709 contains aluminum hydroxide at the interface between the inorganic barrier layer and the plastic film substrate in amounts which at least partially read on the transformation ratio as recited in claim 1, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.
	Regarding claim 3, one of ordinary skill in the art would have utilized recycled PET resin to at least partially form the plastic film substrate of IMAI-JP ‘709 for environmental reasons (e.g., to reduce landfill waste; etc.) and/or to reduce material costs.
	Regarding claim 5, one of ordinary skill in the art would have utilized known bio-based PET resins to form the plastic film substrate of IMAI-JP ‘709 for environmental reasons (e.g., to reduce dependence on petroleum feedstocks, etc.).
	Regarding claim 6, one of ordinary skill in the art would have selected the stiffness of the plastic film substrate of IMAI-JP ‘709 depending on the mechanical characteristics required (or desired) for specific packaging applications (e.g., a high stiffness film layer in order to provide superior protection for package contents and/or to facilitate the production and/or handing of specific package configurations.
	Regarding claims 7-8, one of ordinary skill in the art would have treated the plastic film substrate of IMAI-JP ‘709 with known adhesion-promoting surface treatments (e.g., oxygen plasma, etc.) in order to prevent delamination of the inorganic barrier layer during usage.

Claims 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over #.
 	JP 05-009709 (IMAI-JP ‘709), in view of JP 63-22849 (WATANABE-JP ‘849), and in view of MATSUI ET AL (US 2015/0275349),
		as applied to claim 1 above,
	and further in view of STANLEY ET AL (US 2014/0099455).
	STANLEY ET AL ‘455 discloses that it is well known in the art to use plastic films comprising bio-based polymers (e.g., bio-based PET resin, etc.) as supports for metal oxide-based (e.g., aluminum oxide, etc.) barrier layers.  The reference further discloses that it is well known the art to utilize recycled polymers (e.g., in combination with (or in place of) bio-based polymers) in packaging materials for environmental and/or cost reduction reasons. (paragraph 0022-0024, 0042, 0051, 0090-0092, etc.)
 	Regarding claim 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize recycled PET resin to at least partially form the plastic film substrate of IMAI-JP ‘709 for environmental reasons (e.g., to reduce landfill waste; etc.) and/or to reduce material costs as suggested in STANLEY ET AL ‘455.
	Regarding claim 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known bio-based PET resins as suggested in STANLEY ET AL ‘455 to form the plastic film substrate of IMAI-JP ‘709 for environmental reasons (e.g., to reduce dependence on petroleum feedstocks, etc.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	ASUMA ET AL (US 2014/0311409) disclose plasma-treated polymer films coated with an aluminum oxide barrier coating and an additional gas barrier coating.
 	STANLEY ET AL (US 2012/0288693) and SAKELLARIDES ET AL (US 2013/0011631) disclose bio-based polyester films which can be coated with metal oxide barrier layers.
	OKUZU ET AL (US 2010/0239852) disclose gas barrier coating compositions.
	KRELL ET AL (US 6,841,497) and HARATO ET AL (US 5,302,368) disclose the conversion of aluminum hydroxide to aluminum oxide.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

April 9, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787